DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 7/19/21 is acknowledged.
Claims 5-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/21.
Terminal Disclaimer
The terminal disclaimer filed on 2/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,677,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. Applicant contends that Fargnoli fails to teach the claimed “first and second ejector channels”, further stating that Fargnoli teaches “apertures or ports” and “ports are not channels”; applicant fails to give any reasoning that “apertures or ports” are not analogous to “channels”. The plain meaning of the term “channel” is “a long gutter, groove, or furrow”, and the definition of “groove is: “a long, narrow cut or depression”; Fargnoli discloses such at 40 (regardless the term used).  Applicant then contends that “the ports are not formed in a top surface of the lower lower receiver.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fargnoli et al. (US Patent 8,448,363). Fargnoli et al. discloses a receiver body having a first static ejector channel (38, 23) left of a center line of the receiver body and a second static ejector channel (40, 23) right of the center line of the receiver body, the first and second static ejector channels formed in a top surface of the receiver body; and a static ejector (20) releasably coupled in the first static ejector channel or the second static ejector channel of the receiver body, wherein the static ejector ejects spent shells to a right of the receiver body when the static ejector is coupled in the first static ejector channel and ejects spent shells to a left of the receiver body when the static ejector is coupled in the second static ejector channel.
With regards to claim 2. The lower receiver of claim 1, wherein the static ejector is coupled to the first static ejector channel or the second static ejector channel with two ejector couplers (27).

4. The lower receiver of claim 3, wherein a lip of one of the ejector coupler engages the static ejector within the aperture and a lip the other ejector coupler engages the extension member in response to the ejector couplers removably coupled to the receiver body. (see especially Fig. 2)
9. The lower receiver of claim 1, wherein the static ejector comprises a front protrusion (16b) located out of the first static ejector channel or the second static ejector channel, wherein the spent shells is ejected in response to engaging the front protrusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641